UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6477



LLOYD GEORGE MAXWELL, SR., on behalf of Lloyd
Maxwell, Jr.,

                                            Petitioner - Appellant,

          versus


WARDEN, WICOMICO COUNTY DETENTION CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
428-L)


Submitted:   May 31, 2001                   Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd Maxwell, Sr., a federal inmate, appeals the district

court’s order dismissing without prejudice the 28 U.S.C. § 2241

(1994) petition he filed on behalf of his son.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Maxwell v. Warden, Wicomico County Det. Ctr., No. CA-

01-428-L (D. Md. filed Feb. 26, 2001; entered Feb. 27, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2